


110 HR 720 : Water Quality Financing Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 720
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 12, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to authorize appropriations for State water pollution control
		  revolving funds, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)In
			 generalThis Act may be cited as the Water Quality Financing Act of
			 2007.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendment of Federal
				Water Pollution Control Act.
					Title I—TECHNICAL AND MANAGEMENT ASSISTANCE
					Sec. 101. Technical assistance.
					Sec. 102. State management assistance.
					Sec. 103. Watershed pilot projects.
					Title II—CONSTRUCTION OF TREATMENT WORKS
					Sec. 201. Sewage collection systems.
					Sec. 202. Treatment works defined.
					Sec. 203. Policy on cost effectiveness.
					Title III—STATE WATER POLLUTION CONTROL REVOLVING
				FUNDS
					Sec. 301. General authority for capitalization
				grants.
					Sec. 302. Capitalization grant agreements.
					Sec. 303. Water pollution control revolving loan
				funds.
					Sec. 304. Allotment of funds.
					Sec. 305. Intended use plan.
					Sec. 306. Annual reports.
					Sec. 307. Technical assistance.
					Sec. 308. Authorization of appropriations.
					Title IV—GENERAL PROVISIONS
					Sec. 401. Definition of treatment works.
					Sec. 402. Funding for Indian programs.
					Title V—Studies
					Sec. 501. Study of long-term, sustainable, clean water
				funding.
					Sec. 502. Feasibility study of supplemental and alternative
				clean water funding mechanisms.
					Sec. 503. Great Lakes water
				quality.
					Title VI—Tonnage Duties
					Sec. 601. Tonnage duties.
					Title VII—Secure Maritime and Vessel Workforce
					Sec. 701. Prohibition of issuance of transportation security
				cards to convicted felons.
				
			2.Amendment of
			 Federal Water Pollution Control
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.).
		ITECHNICAL AND
			 MANAGEMENT ASSISTANCE
			101.Technical
			 assistance
				(a)Technical
			 Assistance for Rural and Small Treatment WorksSection 104(b) (33
			 U.S.C. 1254(b)) is amended—
					(1)by striking
			 and at the end of paragraph (6);
					(2)by
			 striking the period at the end of paragraph (7) and inserting ;
			 and; and
					(3)by adding at the
			 end the following:
						
							(8)make grants to
				nonprofit organizations—
								(A)to provide technical assistance to rural
				and small municipalities for the purpose of assisting, in consultation with the
				State in which the assistance is provided, such municipalities in the planning,
				developing, and acquisition of financing for eligible projects described in
				section 603(c);
								(B)to provide
				technical assistance and training for rural and small publicly owned treatment
				works and decentralized wastewater treatment systems to enable such treatment
				works and systems to protect water quality and achieve and maintain compliance
				with the requirements of this Act; and
								(C)to disseminate
				information to rural and small municipalities and municipalities that meet the
				affordability criteria established under section 603(i)(2) by the State in
				which the municipality is located with respect to planning, design,
				construction, and operation of publicly owned treatment works and decentralized
				wastewater treatment
				systems.
								.
					(b)Authorization of
			 AppropriationsSection 104(u) (33 U.S.C. 1254(u)) is
			 amended—
					(1)by striking
			 and (6) and inserting (6); and
					(2)by inserting
			 before the period at the end the following: ; and (7) not to exceed
			 $75,000,000 for each of fiscal years 2008 through 2012 for carrying out
			 subsections (b)(3) and (b)(8), except that not less than 20 percent of the
			 amounts appropriated pursuant to this paragraph in a fiscal year shall be used
			 for carrying out subsection (b)(8).
					(c)Small flows
			 clearinghouseSection 104(q)(4) (33 U.S.C. 1254(q)(4)) is
			 amended—
					(1)in the first
			 sentence by striking $1,000,000 and inserting
			 $3,000,000; and
					(2)in the second
			 sentence by striking 1986 and inserting
			 2009.
					(d)Competitive
			 Procedures for Awarding GrantsSection 104 (33 U.S.C. 1254(b))
			 is amended by adding at the end the following:
					
						(w)Competitive
				Procedures for Awarding GrantsThe Administrator shall establish
				procedures that, to the maximum extent practicable, promote competition and
				openness in the award of grants to nonprofit private agencies, institutions,
				and organizations under this
				section.
						.
				102.State management
			 assistanceSection 106(a) (33
			 U.S.C. 1256(a)) is amended—
				(1)by striking
			 and at the end of paragraph (1);
				(2)by striking the
			 semicolon at the end of paragraph (2) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (2) the following:
					
						(3)such sums as may
				be necessary for each of fiscal years 1991 through 2007, and $300,000,000 for
				each of fiscal years 2008 through
				2012;
						.
				103.Watershed pilot
			 projects
				(a)Pilot
			 ProjectsSection 122 (33 U.S.C. 1274) is amended—
					(1)in the section
			 heading by striking Wet
			 weather; and
					(2)in
			 subsection (a)—
						(A)in the matter
			 preceding paragraph (1) by striking wet weather
			 discharge;
						(B)in paragraph (2)
			 by striking in reducing such pollutants and all that follows
			 before the period at the end and inserting to manage, reduce, treat, or
			 reuse municipal stormwater, including low-impact development
			 technologies; and
						(C)by adding at the
			 end the following:
							
								(3)Watershed
				partnershipsEfforts of municipalities and property owners to
				demonstrate cooperative ways to address nonpoint sources of pollution to reduce
				adverse impacts on water quality.
								(4)Integrated water
				resource planThe development
				of an integrated water resource plan for the coordinated management and
				protection of surface water, ground water, and stormwater resources on a
				watershed or subwatershed basis to meet the objectives, goals, and policies of
				this
				Act.
								.
						(b)Authorization of
			 AppropriationsSection 122(c)(1) is amended by striking
			 for fiscal year 2004 and inserting for each of fiscal
			 years 2004 through 2012.
				(c)Report to
			 CongressSection 122(d) is amended by striking 5
			 years and inserting 10 years.
				IICONSTRUCTION OF
			 TREATMENT WORKS
			201.Sewage
			 collection systemsSection 211
			 (33 U.S.C. 1291) is amended—
				(1)by striking the
			 section designation and all that follows through (a) No and
			 inserting the following:
					
						211.Sewage
				collection systems
							(a)In
				GeneralNo
							;
				(2)in subsection (b)
			 by inserting Population
			 Density.— after (b); and
				(3)by striking
			 subsection (c) and inserting the following:
					
						(c)Exceptions
							(1)Replacement and
				major rehabilitationNotwithstanding the requirement of
				subsection (a)(1) concerning the existence of a collection system as a
				condition of eligibility, a project for replacement or major rehabilitation of
				a collection system existing on January 1, 2007, shall be eligible for a grant
				under this title if the project otherwise meets the requirements of subsection
				(a)(1) and meets the requirement of paragraph (3).
							(2)New
				systemsNotwithstanding the requirement of subsection (a)(2)
				concerning the existence of a community as a condition of eligibility, a
				project for a new collection system to serve a community existing on January 1,
				2007, shall be eligible for a grant under this title if the project otherwise
				meets the requirements of subsection (a)(2) and meets the requirement of
				paragraph (3).
							(3)RequirementA
				project meets the requirement of this paragraph if the purpose of the project
				is to accomplish the objectives, goals, and policies of this Act by addressing
				an adverse environmental condition existing on the date of enactment of this
				paragraph.
							.
				202.Treatment works
			 definedSection 212(2)(A) (33
			 U.S.C. 1292(2)(A)) is amended—
				(1)by striking
			 any works, including site;
				(2)by striking
			 is used for ultimate and inserting will be used for
			 ultimate; and
				(3)by inserting
			 before the period at the end the following: and acquisition of other
			 lands, and interests in lands, which are necessary for
			 construction.
				203.Policy on cost
			 effectivenessSection 218(a)
			 (33 U.S.C. 1298(a)) is amended by striking combination of devices and
			 systems and all that follows through the period at the end and
			 inserting treatment works that meets the requirements of this Act. The
			 system may include water efficiency measures and devices..
			IIISTATE WATER
			 POLLUTION CONTROL REVOLVING FUNDS
			301.General
			 authority for capitalization grantsSection 601(a) (33 U.S.C. 1381(a))
			 is amended by striking for providing assistance and all that
			 follows through the period at the end and inserting the following: to
			 accomplish the objectives, goals, and policies of this Act by providing
			 assistance for projects and activities identified in section
			 603(c)..
			302.Capitalization
			 grant agreements
				(a)Reporting
			 Infrastructure AssetsSection 602(b)(9) (33 U.S.C. 1382(b)(9)) is amended by
			 striking standards and inserting standards, including
			 standards relating to the reporting of infrastructure assets.
				(b)Additional
			 RequirementsSection 602(b) (33 U.S.C. 1382(b)) is
			 amended—
					(1)by striking
			 and at the end of paragraph (9);
					(2)by striking the
			 period at the end of paragraph (10) and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(11)the State will
				establish, maintain, invest, and credit the fund with repayments, such that the
				fund balance will be available in perpetuity for providing financial assistance
				in accordance with this title;
							(12)any fees charged
				by the State to recipients of assistance will be used for the purpose of
				financing the cost of administering the fund or financing projects or
				activities eligible for assistance from the fund;
							(13)beginning in
				fiscal year 2009, the State will include as a condition of providing assistance
				to a municipality or intermunicipal, interstate, or State agency that the
				recipient of such assistance certify, in a manner determined by the Governor of
				the State, that the recipient—
								(A)has studied and
				evaluated the cost and effectiveness of innovative and alternative processes,
				materials, techniques, and technologies for carrying out the proposed project
				or activity for which assistance is sought under this title, and has selected,
				to the extent practicable, a project or activity that may result in greater
				environmental benefits or equivalent environmental benefits when compared to
				standard processes, materials, techniques, and technologies and more
				efficiently uses energy and natural and financial resources; and
								(B)has considered, to the maximum extent
				practical and as determined appropriate by the recipient, the costs and
				effectiveness of other design, management, and financing approaches for
				carrying out a project or activity for which assistance is sought under this
				title, taking into account the cost of operating and maintaining the project or
				activity over its life, as well as the cost of constructing the project or
				activity;
								(14)the State will
				use at least 15 percent of the amount of each capitalization grant received by
				the State under this title after September 30, 2007, to provide assistance to
				municipalities of fewer than 10,000 individuals that meet the affordability
				criteria established by the State under section 603(i)(2) for activities
				included on the State’s priority list established under section 603(g), to the
				extent that there are sufficient applications for such assistance;
							(15)treatment works eligible under section
				603(c)(1) which will be constructed in whole or in part with funds made
				available under section 205(m) or by a State water pollution control revolving
				fund under this title, or both, will meet the requirements of, or otherwise be
				treated (as determined by the Governor of the State) under sections 204(a)(6),
				204(b)(1), 211, 218, and 511(c)(1) in the same manner as treatment works
				constructed with assistance under title II of this Act;
							(16)a contract to be
				carried out using funds directly made available by a capitalization grant under
				this title for program management, construction management, feasibility
				studies, preliminary engineering, design, engineering, surveying, mapping, or
				architectural related services shall be negotiated in the same manner as a
				contract for architectural and engineering services is negotiated under
				chapter 11 of title 40,
				United States Code, or an equivalent State qualifications-based requirement (as
				determined by the Governor of the State); and
							(17)the requirements of section 513 will apply
				to the construction of treatment works carried out in whole or in part with
				assistance made available by a State water pollution control revolving fund as
				authorized under this title, or with assistance made available under section
				205(m), or both, in the same manner as treatment works for which grants are
				made under this
				Act.
							.
					303.Water pollution
			 control revolving loan funds
				(a)Projects and
			 Activities Eligible for AssistanceSection 603(c) (33 U.S.C. 1383(c))
			 is amended to read as follows:
					
						(c)Projects and
				Activities Eligible for AssistanceThe amounts of funds available
				to each State water pollution control revolving fund shall be used only for
				providing financial assistance—
							(1)to any
				municipality or intermunicipal, interstate, or State agency for construction of
				publicly owned treatment works;
							(2)for the
				implementation of a management program established under section 319;
							(3)for development
				and implementation of a conservation and management plan under section
				320;
							(4)for the
				implementation of lake protection programs and projects under section
				314;
							(5)for repair or
				replacement of decentralized wastewater treatment systems that treat domestic
				sewage;
							(6)for measures to manage, reduce, treat, or
				reuse municipal stormwater;
							(7)to any municipality
				or intermunicipal, interstate, or State agency for measures to reduce the
				demand for publicly owned treatment works capacity through water conservation,
				efficiency, or reuse;
							(8)for measures to
				increase the security of publicly owned treatment works; and
							(9)for the
				development and implementation of watershed projects meeting the criteria set
				forth in section
				122.
							.
				(b)Extended
			 Repayment PeriodSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 amended—
					(1)in subparagraph
			 (A) by striking 20 years and inserting the lesser of 30
			 years or the design life of the project to be financed with the proceeds of the
			 loan; and
					(2)in
			 subparagraph (B) by striking not later than 20 years after project
			 completion and inserting upon the expiration of the term of the
			 loan.
					(c)Fiscal
			 Sustainability PlanSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 further amended—
					(1)by striking
			 and at the end of subparagraph (C);
					(2)by inserting
			 and at the end of subparagraph (D); and
					(3)by adding at the
			 end the following:
						
							(E)for any portion of
				a treatment works proposed for repair, replacement, or expansion, and eligible
				for assistance under section 603(c)(1), the recipient of a loan will develop
				and implement a fiscal sustainability plan that includes—
								(i)an
				inventory of critical assets that are a part of that portion of the treatment
				works;
								(ii)an evaluation of
				the condition and performance of inventoried assets or asset groupings;
				and
								(iii)a plan for
				maintaining, repairing, and, as necessary, replacing that portion of the
				treatment works and a plan for funding such
				activities;
								.
					(d)Administrative
			 ExpensesSection 603(d)(7) (33 U.S.C. 1383(d)(7)) is amended by
			 inserting before the period at the end the following: , $400,000 per
			 year, or 1/5 percent per year of the current valuation of
			 the fund, whichever amount is greatest, plus the amount of any fees collected
			 by the State for such purpose regardless of the source.
				(e)Technical and
			 Planning Assistance for Small SystemsSection 603(d) (33 U.S.C.
			 1383(d)) is amended—
					(1)by
			 striking and at the end of paragraph (6);
					(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(8)to provide owners
				and operators of treatment works that serve a population of 10,000 or fewer
				with technical and planning assistance and assistance in financial management,
				user fee analysis, budgeting, capital improvement planning, facility operation
				and maintenance, equipment replacement, repair schedules, and other activities
				to improve wastewater treatment plant management and operations; except that
				such amounts shall not exceed 2 percent of grant awards to such fund under this
				title.
							.
					(f)Additional
			 SubsidizationSection 603 (33 U.S.C. 1383) is amended by
			 adding at the end the following:
					
						(i)Additional
				Subsidization
							(1)In
				generalIn any case in which a State provides assistance to a
				municipality or intermunicipal, interstate, or State agency under subsection
				(d), the State may provide additional subsidization, including forgiveness of
				principal and negative interest loans—
								(A)to benefit a
				municipality that—
									(i)meets the State’s
				affordability criteria established under paragraph (2); or
									(ii)does not meet the
				State’s affordability criteria if the recipient—
										(I)seeks additional
				subsidization to benefit individual ratepayers in the residential user rate
				class;
										(II)demonstrates to
				the State that such ratepayers will experience a significant hardship from the
				increase in rates necessary to finance the project or activity for which
				assistance is sought; and
										(III)ensures, as part
				of an assistance agreement between the State and the recipient, that the
				additional subsidization provided under this paragraph is directed through a
				user charge rate system (or other appropriate method) to such ratepayers;
				or
										(B)to implement an innovative or alternative
				process, material, technique, or technology (including low-impact technologies,
				nonstructural protection of surface waters, a new or improved method of waste
				treatment, and nutrient pollutant trading) that may result in greater
				environmental benefits, or equivalent environmental benefits at reduced cost,
				when compared to a standard process, material, technique, or technology.
								(2)Affordability
				criteria
								(A)EstablishmentOn
				or before September 30, 2008, and after providing notice and an opportunity for
				public comment, a State shall establish affordability criteria to assist in
				identifying municipalities that would experience a significant hardship raising
				the revenue necessary to finance a project or activity eligible for assistance
				under section 603(c)(1) if additional subsidization is not provided. Such
				criteria shall be based on income data, population trends, and other data
				determined relevant by the State.
								(B)Existing
				criteriaIf a State has previously established, after providing
				notice and an opportunity for public comment, affordability criteria that meet
				the requirements of subparagraph (A), the State may use the criteria for the
				purposes of this subsection. For purposes of this Act, any such criteria shall
				be treated as affordability criteria established under this paragraph.
								(C)Information to
				assist statesThe Administrator may publish information to assist
				States in establishing affordability criteria under subparagraph (A).
								(3)PriorityA
				State may give priority to a recipient for a project or activity eligible for
				funding under section 603(c)(1) if the recipient meets the State’s
				affordability criteria.
							(4)Set-aside
								(A)In
				generalIn any fiscal year in which the Administrator has
				available for obligation more than $1,000,000,000 for the purposes of this
				title, a State shall provide additional subsidization under this subsection in
				the amount specified in subparagraph (B) to eligible entities described in
				paragraph (1) for projects and activities identified in the State’s intended
				use plan prepared under section 606(c) to the extent that there are sufficient
				applications for such assistance.
								(B)AmountIn
				a fiscal year described in subparagraph (A), a State shall set aside for
				purposes of subparagraph (A) an amount not less than 25 percent of the
				difference between—
									(i)the total amount
				that would have been allotted to the State under section 604 for such fiscal
				year if the amount available to the Administrator for obligation under this
				title for such fiscal year had been equal to $1,000,000,000; and
									(ii)the total amount
				allotted to the State under section 604 for such fiscal year.
									(5)LimitationThe
				total amount of additional subsidization provided under this subsection by a
				State may not exceed 30 percent of the total amount of capitalization grants
				received by the State under this title in fiscal years beginning after
				September 30,
				2007.
							.
				304.Allotment of
			 funds
				(a)In
			 GeneralSection 604(a) (33 U.S.C. 1384(a)) is amended to
			 read as follows:
					
						(a)Allotments
							(1)Fiscal years
				2008 and 2009Sums appropriated to carry out this title for each
				of fiscal years 2008 and 2009 shall be allotted by the Administrator in
				accordance with the formula used to allot sums appropriated to carry out this
				title for fiscal year 2007.
							(2)Fiscal year 2010
				and thereafterSums appropriated to carry out this title for
				fiscal year 2010 and each fiscal year thereafter shall be allotted by the
				Administrator as follows:
								(A)Amounts that do
				not exceed $1,350,000,000 shall be allotted in accordance with the formula
				described in paragraph (1).
								(B)Amounts that exceed
				$1,350,000,000 shall be allotted in accordance with the formula developed by
				the Administrator under subsection
				(d).
								.
				(b)Planning
			 AssistanceSection 604(b) (33 U.S.C. 1384(b)) is amended by
			 striking 1 percent and inserting 2
			 percent.
				(c)FormulaSection
			 604 (33 U.S.C. 1384) is amended by adding at the end the following:
					
						(d)Formula Based on
				Water Quality NeedsNot later than September 30, 2009, and after
				providing notice and an opportunity for public comment, the Administrator shall
				publish an allotment formula based on water quality needs in accordance with
				the most recent survey of needs developed by the Administrator under section
				516(b).
						.
				305.Intended use
			 plan
				(a)Integrated
			 Priority ListSection 603(g) (33 U.S.C. 1383(g)) is amended to
			 read as follows:
					
						(g)Priority
				List
							(1)In
				generalFor fiscal year 2009 and each fiscal year thereafter, a
				State shall establish or update a list of projects and activities for which
				assistance is sought from the State’s water pollution control revolving fund.
				Such projects and activities shall be listed in priority order based on the
				methodology established under paragraph (2). The State may provide financial
				assistance from the State’s water pollution control revolving fund only with
				respect to a project or activity included on such list. In the case of projects
				and activities eligible for assistance under section 603(c)(2), the State may
				include a category or subcategory of nonpoint sources of pollution on such list
				in lieu of a specific project or activity.
							(2)Methodology
								(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, and after providing notice and opportunity for public comment, each
				State (acting through the State’s water quality management agency and other
				appropriate agencies of the State) shall establish a methodology for developing
				a priority list under paragraph (1).
								(B)Priority for
				projects and activities that achieve greatest water quality
				improvementIn developing the
				methodology, the State shall seek to achieve the greatest degree of water
				quality improvement, taking into consideration the requirements of section
				602(b)(5) and section 603(i)(3), whether such water quality improvements would
				be realized without assistance under this title, and whether the proposed
				projects and activities would address water quality impairments associated with
				existing treatment works.
								(C)Considerations in
				selecting projects and activitiesIn determining which projects
				and activities will achieve the greatest degree of water quality improvement,
				the State shall consider—
									(i)information
				developed by the State under sections 303(d) and 305(b);
									(ii)the State’s
				continuing planning process developed under section 303(e);
									(iii)the State’s
				management program developed under section 319; and
									(iv)conservation and
				management plans developed under section 320.
									(D)Nonpoint
				sourcesFor categories or subcategories of nonpoint sources of
				pollution that a State may include on its priority list under paragraph (1),
				the State may consider the cumulative water quality improvements associated
				with projects or activities in such categories or subcategories.
								(E)Existing
				methodologiesIf a State has previously developed, after
				providing notice and an opportunity for public comment, a methodology that
				meets the requirements of this paragraph, the State may use the methodology for
				the purposes of this
				subsection.
								.
				(b)Intended Use
			 PlanSection 606(c) (33 U.S.C. 1386(c))
			 is amended—
					(1)in the matter
			 preceding paragraph (1) by striking each State shall annually
			 prepare and inserting each State (acting through the State’s
			 water quality management agency and other appropriate agencies of the State)
			 shall annually prepare and publish;
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)the State’s
				priority list developed under section
				603(g);
							;
					(3)in paragraph
			 (4)—
						(A)by striking
			 and (6) and inserting (6), (15), and (17);
			 and
						(B)by striking
			 and at the end;
						(4)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
					(5)by adding at the
			 end the following:
						
							(6)if the State does
				not fund projects and activities in the order of the priority established under
				section 603(g), an explanation of why such a change in order is
				appropriate.
							.
					(c)Transitional
			 ProvisionBefore completion of a priority list based on a
			 methodology established under section 603(g) of the
			 Federal Water Pollution Control Act
			 (as amended by this section), a State shall continue to comply with the
			 requirements of sections 603(g) and 606(c) of such Act, as in effect on the day
			 before the date of enactment of this Act.
				306.Annual
			 reportsSection 606(d) (33
			 U.S.C. 1386(d)) is amended by inserting the eligible purpose under
			 section 603(c) for which the assistance is provided, after loan
			 amounts,.
			307.Technical
			 assistanceTitle VI (33 U.S.C.
			 1381 et seq.) is amended—
				(1)by redesignating
			 section 607 as section 608; and
				(2)by
			 inserting after section 606 the following:
					
						607.Technical
				assistance
							(a)Simplified
				ProceduresNot later than 1 year after the date of enactment of
				this section, the Administrator shall assist the States in establishing
				simplified procedures for treatment works to obtain assistance under this
				title.
							(b)Publication of
				ManualNot later than 2 years after the date of the enactment of
				this section, and after providing notice and opportunity for public comment,
				the Administrator shall publish a manual to assist treatment works in obtaining
				assistance under this title and publish in the Federal Register notice of the
				availability of the manual.
							(c)Compliance
				criteriaAt the request of any State, the Administrator, after
				providing notice and an opportunity for public comment, shall assist in the
				development of criteria for a State to determine compliance with the conditions
				of funding assistance established under sections 602(b)(13) and
				603(d)(1)(E).
							.
				308.Authorization
			 of appropriationsSection 608
			 (as redesignated by section 307 of this Act) is amended by striking paragraphs
			 (1) through (5) and inserting the following:
				
					(1)$2,000,000,000 for
				fiscal year 2008;
					(2)$3,000,000,000 for
				fiscal year 2009;
					(3)$4,000,000,000 for
				fiscal year 2010; and
					(4)$5,000,000,000 for
				fiscal year
				2011.
					.
			IVGENERAL
			 PROVISIONS
			401.Definition of
			 treatment worksSection 502
			 (33 U.S.C. 1362) is amended by adding at the end the following:
				
					(25)Treatment
				worksThe term treatment works has the meaning given
				that term in section
				212.
					.
			402.Funding for
			 Indian programsSection 518(c)
			 (33 U.S.C. 1377) is amended—
				(1)by striking
			 The Administrator and inserting the following:
					
						(1)Fiscal years
				1987–2006The
				Administrator
						;
				(2)in
			 paragraph (1) (as so designated)—
					(A)by inserting
			 and ending before October 1, 2006, after 1986,;
			 and
					(B)by striking the
			 second sentence; and
					(3)by adding at the
			 end the following:
					
						(2)Fiscal year 2007
				and thereafterFor fiscal year 2007 and each fiscal year
				thereafter, the Administrator shall reserve, before allotments to the States
				under section 604(a), not less than 0.5 percent and not more than 1.5 percent
				of the funds made available to carry out title VI.
						(3)Use of
				fundsFunds reserved under this subsection shall be available
				only for grants for projects and activities eligible for assistance under
				section 603(c) to serve—
							(A)Indian
				tribes;
							(B)former Indian
				reservations in Oklahoma (as determined by the Secretary of the Interior);
				and
							(C)Native villages (as
				defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602)).
							.
				VStudies
			501.Study of
			 long-term, sustainable, clean water funding
				(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Comptroller
			 General shall commence a study of the funding mechanisms and funding sources
			 available to establish a Clean Water Trust Fund.
				(b)ContentsThe
			 study shall include an analysis of potential revenue sources that can be
			 efficiently collected, are broad based, are related to water quality, and that
			 support the annual funding levels authorized by the amendments made by this
			 Act.
				(c)ConsultationIn
			 conducting the study, the Comptroller General, at a minimum, shall consult with
			 Federal, State, and local agencies, representatives of business and industry,
			 representatives of entities operating publicly owned treatment works, and other
			 interested groups.
				(d)ReportNot
			 later than January 1, 2008, the Comptroller General shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate a report on the
			 results of the study.
				502.Feasibility study of
			 supplemental and alternative clean water funding mechanisms
				(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Comptroller
			 General shall commence a study of funding mechanisms and funding sources
			 potentially available for wastewater infrastructure and other water pollution
			 control activities under the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.).
				(b)ContentsThe
			 study shall include an analysis of funding and investment mechanisms and
			 revenue sources from other potential supplemental or alternative public or
			 private sources that could be used to fund wastewater infrastructure and other
			 water pollution control activities under the Federal Water Pollution Control
			 Act.
				(c)ConsultationIn
			 conducting the study, the Comptroller General, at a minimum, shall consult with
			 Federal, State, and local agencies, representatives of business, industry, and
			 financial investment entities, representatives of entities operating treatment
			 works, and other interested groups.
				(d)ReportNot
			 later than January 1, 2008, the Comptroller General shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate a report on the
			 results of the study.
				503.Great Lakes water
			 quality
				(a)StudyThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of State and the
			 Government of Canada, shall conduct a study of the condition of wastewater
			 treatment facilities located in the United States and Canada that discharge
			 into the Great Lakes.
				(b)ContentsIn
			 conducting the study, the Administrator shall—
					(1)determine the
			 effect that such treatment facilities have on Great Lakes water quality;
			 and
					(2)develop recommendations—
						(A)to improve water
			 quality monitoring by the operators of such treatment facilities;
						(B)to establish a protocol for improved
			 notification and information sharing between the United States and Canada;
			 and
						(C)to promote
			 cooperation between the United States and Canada to prevent the discharge of
			 untreated and undertreated waste into the Great Lakes.
						(c)ConsultationIn conducting the study, the Administrator
			 shall consult with the International Joint Commission and Federal, State, and
			 local governments.
				(d)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report on the results of the study, together with
			 the recommendations developed under subsection (b)(2).
				VITonnage
			 Duties
			601.Tonnage
			 duties
				(a)In
			 generalSection 60301 of title 46, United
			 State Code, is amended—
					(1)in the section
			 heading by striking taxes and inserting duties;
					(2)by
			 amending subsections (a) and (b) to read as follows:
						
							(a)Lower
				rate
								(1)Imposition of
				dutyA duty is imposed at the rate described in paragraph (2) at
				each entry in a port of the United States of—
									(A)a vessel entering
				from a foreign port or place in North America, Central America, the West Indies
				Islands, the Bahama Islands, the Bermuda Islands, or the coast of South America
				bordering the Caribbean Sea; or
									(B)a vessel returning
				to the same port or place in the United States from which it departed, and not
				entering the United States from another port or place, except—
										(i)a
				vessel of the United States;
										(ii)a
				recreational vessel (as defined in section 2101 of this title); or
										(iii)a barge.
										(2)RateThe
				rate referred to in paragraph (1) shall be—
									(A)4.5 cents per ton
				(but not more than a total of 22.5 cents per ton per year) for fiscal years
				2006 through 2007;
									(B)9.0 cents per ton (but not more than a
				total of 45 cents per ton per year) for fiscal years 2008 through 2017;
				and
									(C)2 cents per ton
				(but not more than a total of 10 cents per ton per year) for each fiscal year
				thereafter.
									(b)Higher
				rate
								(1)Imposition of
				dutyA duty is imposed at the
				rate described in paragraph (2) on a vessel at each entry in a port of the
				United States from a foreign port or place not named in subsection
				(a)(1).
								(2)RateThe
				rate referred to in paragraph (1) shall be—
									(A)13.5 cents per ton
				(but not more than a total of 67.5 cents per ton per year) for fiscal years
				2006 through 2007;
									(B)27 cents per ton (but not more than a total
				of $1.35 per ton per year) for fiscal years 2008 through 2017, and
									(C)6 cents per ton
				(but not more than a total of 30 cents per ton per year) for each fiscal year
				thereafter.
									;
				and
					(3)in subsection (c)
			 by striking taxes and inserting duties.
					(b)Conforming
			 amendmentsSuch title is further amended—
					(1)by striking the
			 heading for subtitle VI and inserting the following:
						
							VIClearance and
				Tonnage
				Duties
							;
					(2)in the headings of
			 sections in chapter 603, by striking taxes each place it appears and inserting
			 duties;
					(3)in the heading for
			 subsection (a) of section 60303, by striking tax and inserting
			 duty;
					(4)in the text of
			 sections in chapter 603, by striking taxes each place it appears
			 and inserting duties; and
					(5)in the text of
			 sections in chapter 603, by striking tax each place it appears
			 and inserting duty.
					(c)Clerical
			 amendmentsSuch title is further amended—
					(1)in the title
			 analysis by striking the item relating to subtitle VI and inserting the
			 following:
						
							
								VI.
				  CLEARANCE AND TONNAGE
				  DUTIES60101
							
							;
						and(2)in the analysis
			 for chapter 603—
						(A)by striking the
			 items relating to sections 60301 and 60302 and inserting the following:
							
								
									60301. Regular tonnage duties.
									60302. Special tonnage
				duties.
								
								;
						and(B)by striking the
			 item relating to section 60304 and inserting the following:
							
								
									60304. Presidential suspension of tonnage
				duties and light money.
				
								
								.
						VIISecure Maritime
			 and Vessel Workforce
			701.Prohibition of
			 issuance of transportation security cards to convicted felonsNo individual who has been issued a
			 transportation worker identification card may board a maritime vessel if the
			 individual has been convicted, or found not guilty by reason of insanity, in a
			 civilian or military jurisdiction of any of the following felonies:
				(1)Espionage or
			 conspiracy to commit espionage.
				(2)Sedition or
			 conspiracy to commit sedition.
				(3)Treason or
			 conspiracy to commit treason.
				(4)A
			 crime listed in
			 chapter 113B of title 18,
			 United States Code, a comparable State law, or conspiracy to commit such
			 crime.
				(5)A
			 crime involving a transportation security incident. In this paragraph, a
			 transportation security incident—
					(A)is a security
			 incident resulting in a significant loss of life, environmental damage,
			 transportation system disruption, or economic disruption in a particular area
			 (as defined in section 70101 of title 46, United
			 States Code); and
					(B)does not include a
			 work stoppage or other nonviolent employee-related action, resulting from an
			 employer-employee dispute.
					(6)Improper
			 transportation of a hazardous material under section 5124 of title 49, United
			 States Code, or a comparable State law.
				(7)Unlawful
			 possession, use, sale, distribution, manufacture, purchase, receipt, transfer,
			 shipping, transporting, import, export, storage of, or dealing in an explosive
			 or incendiary device (as defined in section 232(5) of title 18, United States
			 Code, explosive materials (as defined in section 841(c) of such title 18), or a
			 destructive device (as defined in 921(a)(4) of such title 18).
				(8)Murder.
				(9)Conspiracy or
			 attempt to commit any of the crimes described in paragraphs (5) through
			 (8).
				(10)A violation of
			 the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C. 1961 et
			 seq.), or a comparable State law, if 1 of the predicate acts found by a jury or
			 admitted by the defendant consists of 1 of the offenses listed in paragraphs
			 (4) and (8).
				
	
		
			Passed the House of
			 Representatives March 9, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
